Hammond, J.
I dissent from so much of the foregoing opinion as holds Brigham answerable as trustee for the loss incurred in the attempted development of the land in Kansas.
The executors expended in that matter $81,100. The proceeds of this investment at the time they were delivered to the trustee were worth $40,000 and no more. The loss was therefore $41,100. I do not see upon what principle the trustee can be held answerable for this loss, or charged with the amount of it. He cannot be held upon the ground that he received it as trustee because he did not receive it. He cannot be held upon the ground that as trustee he made the investment or had anything to do with making it. The money was spent and the loss incurred by the executors; and so the court holds. No trustee was then in existence. He cannot be held upon the ground that by his receipt to the executors of October 2, 1890, he released them from their liability and so did an act inconsistent with his duty to the interests represented by him as trustee. The act is repudiated by the eestuis que trust and is declared invalid by the court. The liability of the executors stands as though the receipt had not been given. If, therefore, it be suggested that he failed in his duty to prosecute the executors, the answer is that the right of action against them and their sureties is precisely the same as before, and there is nothing to show that there has been any change in the situation to the detriment of the estate. Nor can he be held upon the ground that he has charged himself with the amount lost, because the theory upon which he has charged himself is rejected by the court. If it be suggested that this is a mere matter of accounting, the answer is that the amount found due from him as trustee is binding not only upon him but also upon the sureties upon liis bond. Bassett v. Fidelity & Deposit *49Co. 184 Mass. 210. In a word, the loss was made by the executors ; and by no act or default of the trustee as such has the estate been damaged. And the theory upon which the trustee charged himself has been rejected.
J. Lowell, (6r. Me0. Sargent with him,) for Frederick A. Brigham, trustee.
H. 0. Joyner, (T. H. doge, Jr. with him,) for Frederick A. Brigham, executor.
W. Thayer, for Herbert A. Maynard, executor, filed a brief.
It. M. Morse, (Q. JE. Hellier with him,) for Edith Rice Morgan and Edwin L. Rice, appellees.
Mr. Justice Loring and Mr. Justice Braley concur in this opinion.
The case was argued at the bar in January, 1903, before Knowlton, C. J., Morton, Hammond, Loring, §• Braley, JJ., and afterwards was submitted on briefs to all the justices.